 1
                                                            HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
     KYLIE STEELE,                                    Case No. 3:19-cv-05553-BHS
 9
                                     Plaintiff,
10
               v.                                     ORDER GRANTING PARTIES’ JOINT
11                                                    MOTION FOR LEAVE TO MODIFY
     NATIONAL RAILROAD PASSENGER                      ORDER SETTING PRETRIAL
12   CORPORATION, a/k/a AMTRAK, a District            SCHEDULE (DISCOVERY CUTOFF)
     of Columbia corporation; and, DOES ONE
13   THROUGH FIFTY,
14                                  Defendant.
15
              Before this Court is the Parties’ Joint Motion for Leave to Modify the Order Setting
16
     Deadlines for Discovery. The Court, upon notice and for good cause shown, hereby GRANTS the
17
     Parties’ Motion and hereby orders the following deadlines:
18

19
           DEADLINE                      CURRENT DATE                   NEW DATE
20         Discovery completed by        June 14, 2021                  July 2, 2021
21
              IT IS SO ORDERED.
22
              DATED this 8th day of June, 2021.
23

24

25

26

27
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge
     ORDER GRANTING PARTIES’ JOINT MOTION FOR                                    LANE POWELL PC
                                                                          1420 FIFTH AVENUE, SUITE 4200
     LEAVE TO MODIFY ORDER SETTING PRETRIAL
                                                                                   P.O. BOX 91302
     SCHEDULE (DISCOVERY CUTOFF) - 1                                    SEATTLE, WASHINGTON 98111-9402
     CASE NO. 3:19-cv-05553-BHS                                            206.223.7000 FAX: 206.223.7107
     019188.0447/8459116.1
 1

 2
     Presented by:
 3

 4
     LANE POWELL PC
 5

 6   By: s/ Tim D. Wackerbarth
        Tim D. Wackerbarth, WSBA No. 13673
 7      wackerbartht@lanepowell.com
 8      Andrew G. Yates, WSBA No. 34239
        yatesa@lanepowell.com
 9
     Attorneys for Defendant National Railroad
10   Passenger Corporation
11

12
     ROSSI VUCINOVICH PC
13

14   By: s/ James K. Vucinovich
     James K. Vucinovich, WSBA No. 29199
15   jvucinovich@rvflegal.com
16   Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

     ORDER GRANTING PARTIES’ JOINT MOTION FOR             LANE POWELL PC
                                                   1420 FIFTH AVENUE, SUITE 4200
     LEAVE TO MODIFY ORDER SETTING PRETRIAL
                                                            P.O. BOX 91302
     SCHEDULE (DISCOVERY CUTOFF) - 2             SEATTLE, WASHINGTON 98111-9402
     CASE NO. 3:19-cv-05553-BHS                     206.223.7000 FAX: 206.223.7107
     019188.0447/8459116.1
